Citation Nr: 1454436	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-32 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1973. 

The appeals currently before the Board of Veterans' Appeals (Board) arise from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

 The Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge in September 2011.

As the Board noted in January 2012, in August 1985, the Veteran filed a claim of entitlement to service connection for a back disorder.  The RO in a January 1986 rating decision denied entitlement to service connection for pulled muscles in the lower back.  The RO in the appealed November 2008 rating decision reviewed the back claim on a new-and-material basis.  A review of the claims file, however, does not reflect that the Veteran was ever informed of the denial in the January 1986 rating decision or given his appellate rights.  See 38 C.F.R. § 19.114 (1985).  Therefore, the Board will review the issue of entitlement to service connection for a back disorder on a de novo basis. 

The Board noted in January 2012 that issues of entitlement to service connection for posttraumatic stress disorder, ischemic heart disease, and erectile dysfunction secondary to diabetes mellitus, the issue of entitlement to an increased rating for type II diabetes mellitus, and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board noted that it does not have jurisdiction over them, and referred them to the AOJ for appropriate action.  It is unclear if any action has since been taken on them by the RO, and so they are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's current arthritis and degenerative disc disease of his back were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to service.  

2.  The Veteran's current hypertension disorder was not manifest in service or to a degree of 10 percent within 1 year of separation, is not related to service, and was not caused or aggravated by his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in December 2008 and August 2009 letters.  

VA has obtained all available service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2009 and 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are collectively adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease, as is cardiovascular-renal disease, including hypertension.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board notes that not all of the Veteran's service treatment records are of record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

Back disorder

The Veteran was in combat in Vietnam and alleged in August 1985 that he injured his back on the combat field in the Republic of Vietnam in 1970.  His service treatment records from 1970 are not of record.  The Board finds that the Veteran suffered a back injury in service.  The claimant's service treatment records after 1970 show two separate complaints of back pain.  

Post-service, he was seen privately in July 1975 for acute low back strain, and for back strain in June 1983.  In January 2009, VA X-rays showed normal vertebral alignment with no evidence for spondylosis, and disc spaces were well preserved.  In April 2009, it was reported that MRI of the lumbar spine showed multilevel degenerative disease with a left paracentral herniation of L5,S1 disc, and stenosis at L4,5 of both neural foramina.  The impression was backache due to degenerative lumbosacral disease.  In May 2009, chronic lumbar degenerative changes were assessed.   

A VA examiner reviewed the Veteran's claims folder and examined him in 2012, to render a nexus opinion regarding the claim.  The examiner noted that the Veteran recalled an initial back injury occurring while he was at a fire base in 1970 in Vietnam.  He reported the he had been seen by a medic and only had conservative care at that time.  Sometime 1-2 years after service, he began noting increased lower back pain episodes with some asymptomatic periods.  He described sudden sharp pains in his back evaluated with X-rays and treated with medications including Advil.  He had also sought chiropractic care on his own, which generally helped for less than a day.  An MRI in March 2009 revealed herniated discs, which were operated with temporary improvement.  He now had intermittent sharp pain radiating down the right thigh.  The examiner opined that it was less likely than not that the Veteran's current back disorder is related to service.  The rationale was that despite documentations in the service treatment records of back pain, these were felt due to other causes including a urinary tract infection and epigastric abdominal pain radiating to his back, which was felt to be due to gastritis or pancreatitis.   The usual history of these episodes would be spontaneous resolution without residuals.  This assumption was supported by medical literature, and the fact that there had been no other documentations of later follow ups for these visits, as well as by the Veteran's own documentation on a February 1972 physical examination history form, after the back pain incidents, wherein he described his health as good and answered in the negative regarding recurrent back pain.  Also, a February 1973 service discharge examination report was negative in reference to abnormal findings of the spine, and post-service treatment did not begin until more than a year after service discharge.  

The examiner felt that the Veteran's current back diagnoses were due to natural processes as supported by medical literature, and also by similar degenerative findings being noted in other musculoskeletal locations not claimed as being related to service, including in the cervical spine and shoulders.  The degenerative arthritic and disc changes which the Veteran has are most often attributable to natural processes per the weight of medical literature.    

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current arthritic and degenerative disc disease of his back.  These were not shown in service or manifest to a degree of 10 percent within 1 year of separation.  While the Veteran is found to have injured his back in combat in service, and to have had back pain subsequently during service, but he denied recurrent back pain in 1972, and his spine was normal in 1973.  Accordingly, the in-service complaints are considered to have been acute and transitory in nature and to have resolved without chronic residuals, rather than being chronic diseases or injuries.  This accords with the 2012 VA examiner's mention that back pain usually resolves and his notation that there were no other documentations or later follow-ups for them.  As for the currently demonstrated chronic back disorders of arthritis and disc disease, the examiner in 2012 considered the Veteran's chronological history and indicated that the things he had in service are the type of things that usually resolve on their own and noted that the Veteran did not have any follow-up after them.  The examiner concluded that the Veteran's current back disability is unrelated to service in part based on a lack of follow-up for in-service back problems, and also due to the normal service examination data.  Also, the Veteran's arthritis and disc disease were not shown in service or until many years after service and have been attributed to natural processes by the examiner in 2012.  There is no competent medical evidence of record to the contrary or otherwise supportive of service connection. 

Hypertension

The Veteran's service treatment records are silent for reference to hypertension, and his blood pressures were taken on service discharge examination, when his heart was found to be normal and hypertension was not diagnosed.  

In November 2008, VA diagnosed hypertension and diabetes mellitus, and the Veteran is now service-connected for diabetes mellitus.  In a June 2009 VA medical opinion, a doctor noted that it appeared based on 1995 records showing elevated blood pressure readings that the Veteran's hypertension preexisted his diabetes mellitus.  However, the examiner did not address the fact that private treatment records dated prior to November 2008 contain repeated blood pressure readings and no diagnosis of hypertension.  In addition, even if the hypertension pre-existed the diabetes, the examiner did not adequately address whether the diabetes mellitus aggravated the hypertension.  Therefore, in January 2012, the Board remanded the case to the RO another VA examination.

The VA examiner in February 2012 noted what VA criteria were for diagnosing hypertension and indicated that the Veteran's hypertension was diagnosed in 2008.  The Veteran indicated that it had been diagnosed at about the same time as his diabetes, perhaps 3-4 years ago.  The Veteran also indicated that he had renal insufficiency mainly due to IgA nephropathy also diagnosed about 3 or more years ago as opposed to being secondary to diabetes mellitus.  The examiner opined that the Veteran's hypertension was definitely diagnosed along the same time as his diabetes; accordingly, it did not predate his diabetes to any appreciable degree.  The examiner based this conclusion on the fact that consistent elevated blood pressure elevations are necessary to make a diagnosis of hypertension.  Its onset at about the same time as his diabetes mellitus would exclude aggravation of hypertension by his diabetes mellitus.  However, it is more likely than not that his current hypertension was caused by his interstitial renal disease resulting from IgA nephropathy as opposed to his diabetes mellitus.  At the time of the roughly simultaneous diagnoses of diabetes, hypertension, and interstitial nephropathy in 2008 and 2009, the Veteran had already been noted to have hematuria for a period of time previously.  His lab functions were already in the abnormal range by then, which would indicate that significant damage had already occurred to the kidneys by that point.  It was less likely than not that his diabetes had contributed significantly either by way of causation or aggravation to the renal disease due to the comparative severity of the IgA nephropathy at the time of diagnosis.  Hypertension is a known complication of IgA nephropathy per medical literature.  

The examiner stated that it is not medically possible to assign any degree of aggravation of renal disease specifically due to the diabetes, either in the capacity of a baseline existing prior to diabetes nor on the basis of an increased amount of renal disease solely attributable to diabetes, due to the relative severity of the IgA-caused nephropathy noted by the extent to which his renal damage had progressed by the time of the later diagnosis made by renal biopsy.  This opinion was further supported by the March 2009 notes of the Veteran's nephrologist who, in discussing the results of the kidney biopsy, indicated that the most likely explanation was IgA nephropathy, which he had already suspected in earlier notes.  The nephrologist indicated that although the biopsy results were not definitive, they seemed to indicate the diagnosis of the Veteran's renal disease being due to IgA nephropathy as opposed to other potential causes.  The February 2012 VA examiner agreed with the June 2009 VA examiner's opinion that the Veteran's IgA nephropathy associated renal interstitial disease is a condition unrelated to his diabetes mellitus, as this opinion is supported by the weight of the medical literature.   

Based on the evidence, the Board concludes that service connection is not warranted for hypertension.  The evidence including the service treatment records and the absence of a diagnosis of it for many years after service shows that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  The evidence also shows that it was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  The most probative evidence shows that it came about at about the same time as the Veteran's service-connected diabetes mellitus and his IgA nephropathy, and the VA examiner in 2012 indicated that it was not definitively diagnosed until 2008, and so it could not have been aggravated by the Veteran's service-connected diabetes mellitus.  On the question of causation by diabetes mellitus, the preponderance of the evidence is also against this.  The examiner in 2012 indicated that it was more likely that it was caused by his IgA nephropathy than his diabetes mellitus.  In opining this, the examiner considered the fact that the Veteran had already had hematuria for a period of time before it was diagnosed, and his lab findings were in the abnormal range, indicating that significant damage had occurred to the kidneys by that point.  The renal biopsy was also considered.  The matter of whether the IgA nephropathy was caused by the Veteran's diabetes mellitus was also considered, to help address the question of whether the Veteran's hypertension was caused by his diabetes mellitus, and it was concluded that it was not, and it was indicated that this opinion is supported by the weight of the medical literature.  In short, the preponderance of the evidence indicates that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus.  In light of all of the above, service connection is not warranted for the Veteran's hypertension.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).





ORDER

Service connection for a back disorder is denied.

Service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus, is denied. 



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


